ORDER

PER CURIAM.
AND NOW, this 31st day of January, 2002, Robert R. Hyde having been disbarred on consent from the practice of law in the State of North Carolina by Order of the Council of the North Carolina State Bar dated July 27, 2001; the said Robert R. Hyde having been directed on November 19, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor, and no response having been filed, it is
ORDERED that Robert R. Hyde is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.